internal_revenue_service number release date index number -------------------------- ------------------------------------------- ------------------------------------------- --------------------------------------------------- ------------------------------- in re ------------------------------------------- --------------------------------------------------- ------------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl - plr-152486-03 date date ty ------------------- ------------------------------------------- ------- --------------------------------------------------------------------------------- -------- ----- ----- ----------------------------------- --------------------------------- ------------------------ --------------------------- legend us corp year plan --------------------------------------------------------------------------------------------------------------- x y z plan_administrator trustee date b date c dear ---------------- this is in response to a letter dated date requesting a ruling under the united states-federal republic of germany income_tax convention signed on date treaty with respect to distributions from the plan to certain nonresident_alien participants who reside in germany the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts us corp established the plan in year us corp represents that the plan is a non- contributory stock_bonus_plan for foreign employees of us corp and its foreign subsidiaries the trust forming part of the plan is a qualified_trust under sec_401 of the internal_revenue_code approximately x participants currently have accounts under the plan including approximately y active and z terminated participants who are residents of germany the remaining participants include active and terminated participants who reside in other foreign countries most of these participants performed all of their services for us corp and its foreign subsidiaries abroad although a small percentage also performed services in the united_states and received contributions under the plan for these services this ruling_request pertains only to those active or terminated participants who are residents of germany who are not citizens of the united_states and who either performed no services for us corp and its subsidiaries in the united_states or performed services only for very short periods in the united_states ie no more than days in the aggregate in any calendar_year referred to herein as the german participants us corp and its foreign subsidiaries made profit-sharing contributions to the plan with respect to their employees who participated in the plan from its inception until such time as contributions were discontinued us corp has represented that in the case of the german participants all contributions were made by a foreign_subsidiary of us corp and that such contributions were not reimbursed by us corp or by any u s affiliate except to the extent required to meet the cash requirements of the trust under the plan all employer contributions to the plan were invested in common_stock of us corp and dividends issued on us corp common_stock held by the plan were reinvested in common_stock of us corp the plan maintained accounts for each participant which represented the participant’s interest in plan contributions and earnings under the plan a participant could make certain limited withdrawals from the plan and in any event the participant or the participant’s beneficiary was entitled to receive the full amount credited to his or her account upon the participant’s retirement disability death or termination of employment with five years_of_service in the event the value of a terminated participant’s account exceeded a specified dollar amount the participant could elect to defer payment of the account until a later date distributions under the plan to terminated participants were payable in stock of us corp or cash at the election of the participant the plan is administered in the united_states by the plan_administrator whose members are appointed by us corp’s board_of directors or by delegates of the plan_administrator the assets of the plan are held in a united_states trust by the trustee us corp terminated the plan effective date b at which time us corp applied to the internal_revenue_service for a determination that the termination would not affect the plan’s tax-qualified status a favorable determination_letter was issued with respect to the termination on date c in connection with the termination of the plan all plan accounts will be paid to all participants both active and terminated participants in lump-sum_distributions plan participants will be entitled to elect to receive their distributions in the form of either us corp common_stock or cash it is anticipated that most of the german participants will receive their distribution in the form of us corp common_stock german participants who have already retired or terminated employment after satisfying the plan’s vesting requirements are entitled to receive a distribution of the full amount credited to their plan accounts independent of the plan termination ruling requested distributions to german participants in connection with the termination of the plan will be exempt from u s income_tax under the treaty law and analysis sec_871 of the code provides generally that a nonresident_alien_individual is subject_to a 30-percent tax on amounts received as interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income to the extent the amount so received is from sources within the united_states but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_871 of the code and sec_1_871-8 of the income_tax regulations provide in part that a nonresident_alien_individual engaged_in_a_trade_or_business_within_the_united_states during the taxable_year is taxed as provided in sec_1 of the code on taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1_864-2 of the income_tax regulations provides that the term engaged in trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 of the code provides in general that payments of deferred_compensation to a nonresident_alien_individual that are attributable to services performed in another year will be treated as income effectively connected with the conduct of a u s trade_or_business in the year of receipt if they would have been so treated if the income were taken into account in the year the services were performed sec_861 of the code provides that compensation_for labor or personal services performed in the united_states will be treated as income_from_sources_within_the_united_states sec_862 of the code provides that compensation_for labor or personal services performed outside the united_states will be treated as income from sources outside the united_states employer contributions to an annuity or pension_plan represent compensation_for_personal_services see revrul_56_82 1956_1_cb_59 for purposes of determining the source of pension distributions from a u s pension_plan amounts attributable to employer contributions with respect to services performed within the united_states are income_from_sources_within_the_united_states amounts attributable to employer contributions with respect to services performed outside the united_states are income from sources outside the united_states and amounts attributable to earnings and accretions with respect to employer contributions are income_from_sources_within_the_united_states revrul_79_388 1979_2_cb_270 sec_894 of the code provides that the provisions of the internal_revenue_code will be applied with due regard to any treaty obligation of the united_states that applies to the taxpayer paragraph of article pensions annuities alimony and child_support of the treaty provides that pensions and other similar remuneration derived and beneficially owned by a resident of a contracting state in consideration of past employment are taxable only in that contracting state the term pension is not defined in the treaty the technical explanation prepared by the treasury_department states that the rule_of paragraph applies to both periodic and lump-sum payments paragraph of article dependent_personal_services of the treaty provides that salaries wages and other similar remuneration derived by a resident of a contracting state are taxable only in that contracting state unless the employment is exercised in the other contracting state paragraph provides that to the extent remuneration is derived from an employment exercised in the other contracting state such remuneration may also be taxed by the other contracting state however the other contracting state may not tax the remuneration if the recipient of such remuneration is present in the other contracting state for a period or periods not exceeding in the aggregate days in the calendar_year concerned the remuneration is paid_by or on behalf of an employer who is not a resident of the other contracting state and the remuneration is not borne by a permanent_establishment or a fixed_base that the employer has in the other contracting state article is subject_to the provisions of article to the extent those provisions apply article other income of the treaty provides that items of income of a resident of a contracting state wherever arising not dealt with elsewhere in the treaty are taxable only in the state of residence 33_fedclaims_628 aff’d without published opinion 91_f3d_170 fed cir cert_denied 519_us_1040 addressed the application of the united states-canada income_tax convention canadian treaty to cash distributions to nonresident_aliens who were residents of canada from a u s trust forming part of an employee_stock_ownership_plan the trust was a qualified_trust under sec_401 the federal_circuit held that the earnings and accretions portion of the distributions did not constitute salaries wages and other similar remuneration for purposes of article xv dependent_personal_services of the canadian treaty because such income was not covered elsewhere in the canadian treaty the federal_circuit held that it was covered by article xxii other income based solely on the information submitted and the representations made by the taxpayer we conclude that distributions by the plan to german participants in connection with the termination of the plan will be entirely exempt from u s income_tax under the treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether distributions to participants other than german participants will be subject_to u s income_tax no opinion is expressed as to whether a german participant is or will be a resident of germany for purposes of the treaty see sec_4 of revproc_2003_7 2003_1_irb_233 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office and section of revproc_2003_1 2003_1_irb_1 copies of this letter are being sent to your authorized representatives sincerely ___________________________ m grace fleeman senior counsel branch office of associate chief_counsel international
